           Case 1:18-cv-11099-ALC Document 56 Filed 12/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                                                        December 4, 2020
   BLOCKCHAIN MINING SUPPLY AND                                 :
   SERVICES LTD.,                                               :
                           Plaintiff,                           :   18-cv-11099 (ALC)
                     -against-                                  :
                                                                :   ORDER
  SUPER CRYPTO MINING, INC. and DPW                             :
  HOLDINGS INC.,                                                :
                 Defendants.                                    :
                                                                :
                                                                :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

        Plaintiff, Blockchain Mining Supply and Services Ltd., commenced this action on

November 28, 2018 against Super Crypto Mining, Inc. (Super Crypto) and its controlling parent,

DPW Holdings, Inc. (“DPW”), for breach of contract and promissory estoppel, alleging that Super

Crypto and Blockchain entered into a contract through which Blockchain agreed to sell

cryptocurrency mining machines to Super Crypto. (Am. Compl., ECF No. 35.) The complaint

alleges that DPW dominated Digital Farm’s affairs in connection with the contract and acted

throughout the transaction as Digital Farm’s alter ego. (Id.) Currently pending before the Court is

Defendants’ motion to dismiss the amended complaint pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(6). (ECF Nos. 32, 37.) Plaintiff alleges that it is unable to adequately

respond to Defendants’ motion to dismiss and seeks to file formal discovery requests related to

personal jurisdiction and alter ego status.

        “In deciding a pretrial motion to dismiss for lack of personal jurisdiction a district court

has considerable procedural leeway.” Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d

Cir. 1981). District courts have “wide latitude to determine the scope of discovery,” and to allow

jurisdictional discovery. Frontera Res. Azerbaijan Corp. v. State Oil Co. of the Azerbaijan
          Case 1:18-cv-11099-ALC Document 56 Filed 12/04/20 Page 2 of 4




Republic, 582 F.3d 393, 401 (2d Cir. 2009). Such discovery may be authorized where plaintiff has

made “a threshold showing that there is some basis for the assertion of jurisdiction.” Daval Steel

Prods. v. M.V. Juraj Dalmatinac, 718 F. Supp. 159, 162 (S.D.N.Y. 1989); see also Strategem Dev.

Corp. v. Heron Int’l N.V., 153 F.R.D. 535, 547–48 (S.D.N.Y. 1994) (authorizing jurisdictional

discovery where plaintiff “made a sufficient start” toward establishing jurisdiction). The Second

Circuit has explained that jurisdictional discovery may be appropriate even in the absence of a

prima facie showing as to the existence of jurisdiction. In re Magnetic Audiotape Antitrust Litig.,

334 F.3d 204, 207–08 (2d Cir. 2003) (per curium); Ikeda v. J. Sisters 57, Inc., No. 14 civ. 3570,

2015 WL 4096255, at *8 (S.D.N.Y. July 6, 2015); see also Ehrenfeld v. Mahfouz, 489 F.3d 542,

550 n.6 (2d Cir. 2007) (stating that it would be “legal error” for a district court to “forbid[ ]

jurisdictional discovery any time a plaintiff does not make a prima facie showing of jurisdiction”).

        The Court finds that Plaintiff is entitled to limited jurisdictional discovery regarding

personal jurisdiction and alter ego status. Regarding personal jurisdiction, Plaintiff puts forth

allegations based on Milton “Todd” Ault III’s (“Ault”) activities in New York. (Am. Compl. ¶¶

7–14.) Regarding the allegation that DPW acted as Super Crypto’s alter ego, Plaintiff alleges that

(1) DPW is the sole shareholder of Super Crypto; (2) DPW and Super Crypto are located at the

same address, share common office space, and have the same attorneys; (3) DPW and Super

Crypto made no distinction between themselves regarding their obligations to Plaintiff; and (4)

DPW exercised complete domination over Super Crypto with regard to the Agreement. (Am.

Compl. ¶¶ 57–69.) At the current stage of litigation, Plaintiff has made a sufficient threshold

showing toward establishing personal jurisdiction and alter ego status.


       While the Court has determined that Plaintiff has met the threshold for limited discovery,

the Court shall permit such discovery “only to verify the allegations of specific facts crucial” to
          Case 1:18-cv-11099-ALC Document 56 Filed 12/04/20 Page 3 of 4




establishing Plaintiff’s personal jurisdiction and alter ego theory. First City, Texas-Houston, N.A.

v. Rafidain Bank, 150 F.3d 172, 176 (2d Cir. 1998) (citing Arriba Ltd. v. Petroleos Mexicanos,

962 F.2d 528, 534 (5th Cir. 1992)).


       Therefore, the Court shall authorize Plaintiff to proceed with formal service of

Interrogatory No. 1, which shall be limited to the activities of Ault. The Court shall not allow

Plaintiff to seek limited discovery regarding “any other officer, director or other agent of DPW”

as that request is overbroad at this stage litigation. (See ECF No. 50, Interrogatory No. 1.)

Additionally, the Court authorizes Interrogatory Nos. 2, 5. Regarding Plaintiff’s Requests for

Production of Documents, the Court authorizes Plaintiff to proceed with formal service of Request

Nos. 1, 3, 8, 9, 10. Additionally, Defendants shall proceed with its proposed search terms as

outlined in its October 16, 2020 letter to the Court. (ECF No. 52.) The Court imposes a temporal

limitation of January 1, 2018 to December 31, 2018 for all limited discovery.


       The Court declines to authorize Interrogatory Nos. 3, 4, 6, 8 and Request Nos. 2, 4, 5, 6, 7.

“Discovery need not be granted to allow a plaintiff to engage in an unfounded fishing expedition

for jurisdictional facts.” Togut v. Forever 21, Inc., 285 F. Supp. 3d 643, 648 (S.D.N.Y. 2018)

(quoting Vista Food Exch., Inc. v. Champion Foodservice, LLC, 124 F. Supp. 3d 301, 315

(S.D.N.Y. 2015)).


       For the foregoing reasons, Plaintiff’s request for jurisdictional discovery is granted in part

and denied in part. Accordingly, the court denies Defendants’ motion to dismiss without prejudice.

(ECF Nos. 32, 37.) Plaintiff shall complete the limited discovery by March 4, 2021. The parties

shall file a joint status letter by March 8, 2021, at which time the Parties shall propose a briefing

schedule for the motion to dismiss the amended complaint.
        Case 1:18-cv-11099-ALC Document 56 Filed 12/04/20 Page 4 of 4




SO ORDERED.

Dated: December 4, 2020            ___________________________________

      New York, New York                    ANDREW L. CARTER, JR.
                                            United States District Judge
